FILED
                             NOT FOR PUBLICATION                             FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WEIHONG LIU,                                     No. 14-70080

               Petitioner,                       Agency No. A200-253-240

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Weihong Liu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on omissions from Liu’s and his wife’s declarations of an alleged IUD

insertion, circumstances preceding an alleged forced abortion, the alleged birth of a

second child, and subsequent events. See id. at 1048 (adverse credibility

determination was reasonable under the REAL ID Act’s totality of the

circumstances standard); see also Zamanov v. Holder, 649 F.3d 969, 973-74 (9th

Cir. 2011) (upholding adverse credibility determination based in part on omissions

which “went to the core of [the petitioner’s] fear of political persecution”). The

agency reasonably found Liu’s explanations further undermined his credibility.

See Liu v. Holder, 640 F.3d 918, 926 (9th Cir. 2011). In the absence of credible

testimony, Liu’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-70080